  

4
if
:

Orrick, Herrington & Sutcliffe LLP
Columbia Center

i

i

Hi 1152 15th Street, N.W.

i Washington, DC 20005-1706
|

[oe mennecnee: an o=
poe ote

+1 202 339 8400
orrick.com

JAN 1-6 2020

VIA ECF
Robert Stern

December 20, 2019

rstern@orrick.com
D +1 202 339-8542
F +1 202 339-8500

The Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street

New York, NY 1007

Re: Lodging Solutions, LLC v. Miller et al., 19-cv-10806-AJN - Letter-Motion Seeking Leave
for Filing Documents Under Seal and Uploading Documents to the Docket

Dear Judge Nathan,

Pursuant to Rule 4.B. of the Court’s Individual Rules and Practices in Civil Cases
(“Court’s Rules”), Plaintiff in the above-captioned case respectfully request the filing under seal
of Exhibit I from the Temporary Restraining Order (“TRO”) Hearing on Friday, November 22,
2019. Additionally, Plaintiff requests the Court to instruct the Clerk’s Office to upload to the
docket the documents submitted by Plaintiff to Chambers on November 21, 2019 in support of
their Proposed Order to Show Cause and Temporary Restraining Order (with the exception of
Exhibit I which Plaintiff seeks to have sealed).!

The presumption of public access to judicial documents must be balanced against
countervailing factors, such as “privacy interests” and whether the materials at issue contain
“sensitive and proprietary information.” See Awestruck Mktg. Grp., LLC v. Black Ops Prods.,
LLC, No. 16-CV-3969 (RJS), 2016 WL 8814349, at *2 (S.D.N.Y. June 20, 2016); see also
Playtex Prod., LLC v. Munchkin, Inc., No. 14-CV-1308 (RJS), 2016 WL 1276450, at *11
(S.D.N.Y. Mar. 29, 2016), Accordingly, this Court has “considerable discretion” to determine
that certain court documents may be withheld from the public. Geller v. Branic Int’l Reality
Corp., 212 F.3d 734, 738 (2d Cir. 2000).

 

' The Clerk’s Office has advised Plaintiff that it will only upload Plaintiffs papers in support of its TRO application
to the Court’s ECF docket upon instruction to do so by Your Honor’s Chambers.

 
  

orrick

Documents may be filed under seal if the closure is essential to preserve higher values
and is “narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 120 (2d Cir. 2006). To overcome the presumption of public filing, this Court determines
whether the documents are judicial documents, assesses the weight of the common law
presumption of access to the materials, and balances competing considerations against this
presumption of access. Jd. at 119-120. Here, while these documents are likely considered
judicial documents and are relevant to the case, Plaintiff nonetheless overcomes the presumption
of public access to these documents and redacted language.

Disclosure of sensitive information that would cause a competitive disadvantage can
overcome the presumption of access. Standard Inv. Chartered, Inc. v. Fin. Indus. Regulatory
Auth., Ind., 347 Fed. App’x. 615, 617 (2d Cir. 2009) (upholding a party’s “interest in protecting
confidential business information outweighs the qualified First Amendment presumption of
public access.”); see also Bergen Brunswig Corp. v. Ivax Corp., No. 97 CIV. 2003 (PKL), 1998
WL 113976, at *3 (S.D.N.Y. Mar. 12, 1998) (finding that courts have found good cause for
permitting filing under seal where public filing would disclose commercially sensitive and
confidential information). Sensitive client contact information, including “home addresses,
biographical information, [and] telephone numbers,” is a privacy interest that also overcomes the
presumption of access. Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156
(S.D.N.Y. 2015); see Cohen v. Gerson Lehrman Grp., Inc., No. 09 CIV. 4352 PKC, 2011 WL
4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (finding that redactions that withhold client identities
and individual contact information were narrowly tailored and that the privacy interests at issue
overcame the presumption of access).

Plaintiff seeks to file under seal Exhibit I from the TRO Hearing. This document is a
copy of Robert Miller’s Outlook contacts that he maintained within his API Outlook mail
account. Miller copied the contacts list from his laptop on October 18, the day he resigned from
API. The information was taken from API’s network server and contains confidential and
sensitive information regarding API’s client contacts, including home addresses, telephone
numbers, and in some instances notes on how Defendant Miller met these contacts. Disclosure
of such information would put API at a competitive disadvantage and would disclose the type of
sensitive client contact information this Court has protected from disclosure based on the privacy
interest overcoming the presumption of access.

For these reasons stated above, we request the court to file Exhibit I under seal and
request that the Court instruct the Clerk to upload the documents provided on November 21,
2019 on the docket.

 
  

orrick

Respectfully submitted,

/s/ Robert M. Stern

 

Robert M. Stern

Matthew Reeder (pending pro hac vice
admission)

ORRICK, HERRINGTON &
SUTCLIFFE LLP

Counsel for API

 

 

Having reviewed these redaction and sealing requests,
the Court GRANTS Plaintiff's motion. Without
deciding whether the information covered by these
requests constitutes trade secrets under federal and state
law, the Court finds that the requests are narrowly
tailored to protect competitive business information and
to protect the privacy interests of third parties.
Applying the Second Circuit standard set out in
Lugosch, the protection against the risk of competitive
disadvantage in this case and damage to privacy
interests is of a higher value than the value to the public
such that closure is necessary. Lugosch v. Pyramid Co.
of Onondaga, 435 F.3d 110 (2d Cir. 2006).

With regards to the second request, the Clerk's Office
will not docket Plaintiff's documents in support of its
Proposed Order to Show Cause and Temporary
Restraining Order. It is Plaintiff's responsibility to
docket these documents. Plaintiff should do so within
one week of the date of this Order.

SO ORDERED.

 

 

13/Qv

SO R \
li
ai (
N/ ANSON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
